DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


        Claims 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claims 14-16 recites the limitation "the repeating" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


         Claim(s) 1-7, 9, 11-12, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ou et al (US 10037884)
  Ou discloses a method of filling a gap in a trench/a three-dimensional structure on a semiconductor substrate (see abstract), the method comprising:
 depositing a sacrificial layer/a thin film on the trench 403/the three-dimensional structure using one reaction gas activated with a first radio frequency (RF) power having a first frequency (60 MHz) (col 7, lines 35-45, col 8, lines 39-55, col 9, lines 1-20)
  etching the deposited sacrificial layer/thin film using one etchant activated with a second RF power having a second frequency (13.56 MHz) lower than the first frequency (col 11, lines 22-45, col 12, lines 1-10, col 13, lines 10-35)
  Regarding claim 2, Ou discloses repeating a cycle of the depositing and the etching at least once until the trench is filled with the sacrificial/thin film (col 14, lines 26-48, fig. 3)
Regarding claims 3-4, Ou discloses that the reaction gas comprises oxygen (col 4, lines 20-30, col 7, lines 15-24)
Regarding claims 5-6, Ou discloses depositing a sacrificial layer/a thin film on the trench 403/the three-dimensional structure using one reaction gas activated with a first radio frequency (RF) power having a first frequency (60 MHz) (col 7, lines 35-45, col 8, lines 39-55, col 9, lines 1-20), which reads on wherein the first frequency is in a range of about 100 kHz to about 3,000 MHz/wherein the first frequency is in a range of about 27.12 MHz to about 100 MHz.
Regarding claim 7, Ou discloses that the first RF power (during deposition) is 500 watts (col 24, lines 25-40)
Regarding claim 9, Ou discloses that the second RF Power (during etching) is 150 watts to 6000 watts (col 13, lines 20-30), which reads on the claimed range of about 100 watts to about 500 watts.
Regarding claims 11-12, Ou discloses that the etchant comprises F 2 gas/fluorine (col 11, lines 40-47)
Regarding claim 13, Ou discloses that the trench has an aspect ratio of 20:1 (col 6, lines 62-66)
Regarding claims 14-16, Ou discloses repeating a cycle of the depositing about 1 to 50 cycles depending on the size of the trench and a width of the trench is about between 10 nm to 500 nm (col 6, lines 61-67, col 14, lines 54-64), which reads on wherein the repeating is performed about 1-10 times when a width of the trench is at least about 200 nm/wherein the repeating is performed about 1-20 times when a width of the trench is in a range of about 150 nm to about 200 nm/wherein the repeating is performed about 1-40 times when a width of the trench is about 100 nm or less.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ou et al (US 10037884)
  Ou discloses a method of filling a gap in a trench/a three-dimensional structure on a semiconductor substrate (see abstract), the method comprising:
 depositing a sacrificial layer/a thin film on the trench 403/the three-dimensional structure by a vapor deposition process comprising contacting the trench/three-dimensional structure with a reaction gas (col 7, lines 35-45, col 8, lines 39-55, col 9, lines 1-20)
etching the deposited sacrificial layer/thin film using one etchant activated with an RF power having a second frequency (13.56 MHz) (col 11, lines 22-45, col 12, lines 1-10, col 13, lines 10-35), which reads on etching the deposited sacrificial layer/thin film using one etchant activated with an RF power having a frequency in a range of about 3 kHz to about 13,560 kHz
Regarding claim 18, Ou discloses repeating a cycle of the depositing and the etching at least once until the trench is filled with the sacrificial/thin film (col 14, lines 26-48, fig. 3)
Regarding claim 19, Ou discloses depositing the sacrificial layer/a thin film on the trench 403/the three-dimensional structure using one reaction gas activated with a first radio frequency (RF) power having a first frequency (60 MHz) (col 7, lines 35-45, col 8, lines 39-55, col 9, lines 1-20), which reads on wherein the depositing comprises activating the reaction gas with a frequency in a range of about 100 kHz to about 3,000 MHz
Regarding claim 20, Ou discloses that the etchant comprises F 2 gas (col 11, lines 40-47)

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad et al (US 20040079632)
  Ahmad discloses a method of filling a gap in a trench/a three-dimensional structure on a semiconductor substrate (see abstract, page 2, para 0019), the method comprising:
depositing a silica glass layer/a thin film on the trench /the three-dimensional structure by a vapor deposition process comprising contacting the trench/three-dimensional structure with a reaction gas (page 2, para 0020-0021, fig. 2B)
etching the deposited silica glass layer/thin film using one etchant activated with an RF power having a frequency of 2.1 MHz/2100 kHz (page 6, para 0054, page 7, para 0060, Table 1), which reads on etching the deposited layer/thin film using one etchant activated with an RF power having a frequency in a range of about 3 kHz to about 13,560 kHz
Regarding claim 18, Ahmad discloses repeating a cycle of the depositing and the etching at least once until the trench is filled with the silica glass/thin film (page 3, para 0024)
Regarding claim 19, Ahmad discloses depositing the silica glass layer/a thin film on the trench /the three-dimensional structure using one reaction gas activated with a first radio frequency (RF) power having a frequency of 2.1 MHz (page 7, para 0060, Table 1), which reads on wherein the depositing comprises activating the reaction gas with a frequency in a range of about 100 kHz to about 3,000 MHz
Regarding claim 20, Ahmad discloses that the etchant comprises NF 3 (page 6, para 0054)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claim(s) 1-3, 4, 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al (US 20040079632) in view of Ou et al (US 10037884)
    Ahmad discloses a method of filling a gap in a trench/a three-dimensional structure on a semiconductor substrate (see abstract, page 2, para 0019), the method comprising:
  depositing a silica glass layer/a thin film on the trench/the three-dimensional structure using one reaction gas activated with a first radio frequency (RF) power having a first frequency of 2.1 MHz (page 2, para 0020-0021, page 7, para 0060, Table 1)
 etching the deposited silica glass layer/thin film using one etchant activated with a second RF power having a second frequency (page 6, para 0054, page 7, para 0060, Table 1)
  Unlike the instant claimed inventions as per claims 1, 8, Ahmad fails to specifically disclose etching with a second RF power having a second frequency lower than the first frequency wherein the second frequency is in a range of about 100 kHz to about 5,000 kHz
 Ou discloses a method of filling a gap in a trench/a three-dimensional structure on a semiconductor substrate (see abstract), the method comprising: depositing a sacrificial layer/a thin film on the trench 403/the three-dimensional structure using one reaction gas activated with a first radio frequency (RF) power having a first frequency (60 MHz) (col 7, lines 35-45, col 8, lines 39-55, col 9, lines 1-20), etching the deposited sacrificial layer/thin film using one etchant activated with a second RF power having a second frequency (13.56 MHz) lower than the first frequency (col 11, lines 22-45, col 12, lines 1-10, col 13, lines 10-35). Ou also discloses that RF power may be configured to control low-frequency RF power having frequencies between 0kHz and 500 kHz (col 18, lines 51-64), which reads on the claimed range of about 100 kHz to about 5,000 kHz
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ahmad’ s method by performing the etching step with a second RF power having a suitable frequency of 500 kHz/a second frequency lower than the first frequency such that plasma generated from the chemistry used to etch a sacrificial layer removes the sacrificial layer without removing adsorbed precursor on some sidewalls and at the bottom of features as taught in Ou (col 18, lines 60-67, col 19, lines 1-5)
 Regarding claim 2, the modified reference of Ahmad would have disclosed repeating a cycle of the depositing and the etching at least once until the trench is filled with the silica glass/thin film (page 3, para 0024)
Regarding claims 3-4, the modified reference of Ahmad would have disclosed that the reaction gas comprises oxygen/O 2 (page 7, para 0060, Table 1)
Regarding claim 13, the modified reference of Ahmad would have disclosed that the trench has an aspect ratio of 10-25:1 (page 3, para 0023), which reads on an aspect ratio of at least about 20:1 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ou et al (US 10037884) as applied to claim(s) 1-7, 9, 11-12, 13-16 above
  The features of claim 1 are set forth in paragraph 3 above. Regarding claim 10, Ou discloses depositing a sacrificial layer/a thin film on the trench 403/the three-dimensional structure using one reaction gas activated with a first radio frequency (RF) power having a first frequency (60 MHz) (col 7, lines 35-45, col 8, lines 39-55, col 9, lines 1-20), which reads on wherein the first frequency is in a range of about 27.12 MHz to about 100 MHz.
  Ou differs from the claimed invention as per claim 10 by etching the deposited sacrificial layer/thin film using one etchant activated with a second RF power having a second frequency of 13.56 MHz instead of the second frequency is in a range of about 100 kHz to about 5,000 kHz.
 However, Ou also discloses that RF power may be configured to control low-frequency RF power having frequencies between 0kHz and 500 kHz (col 18, lines 51-64), which reads on the claimed range of about 100 kHz to about 5,000 kHz. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ou’ s method by performing the etching step with a second RF power having a suitable low-frequency of 500 kHz such that plasma generated from the chemistry used to etch a sacrificial layer removes the sacrificial layer without removing adsorbed precursor on some sidewalls and at the bottom of features as taught in Ou (col 18, lines 60-67, col 19, lines 1-5)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713